

116 HR 6969 IH: Telling Everyone the Location of data Leaving the U.S. Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6969IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Duncan (for himself, Mr. Babin, Mr. Balderson, Mr. Weber of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require that any person that maintains an internet website or that sells or distributes a mobile application that maintains and stores information collected from such website or application in China to disclose that such information is stored and maintained in China and whether the Chinese Communist Party or a Chinese state-owned entity has access to such information.1.Short titleThis Act may be cited as the Telling Everyone the Location of data Leaving the U.S. Act or the TELL Act.2.Country disclosure requirements(a)Disclosure requirementsAny person that maintains an internet website or that sells or distributes a mobile application that maintains and stores information collected from such website or application in China shall disclose to any individual who downloads or otherwise uses such application, in a clear and conspicuous manner, the following—(1)that such information is maintained and stored in China; and(2)whether the Chinese Communist Party or a Chinese state-owned entity has access to such information.(b)False informationIt shall be unlawful for the developer or publisher of such an application to knowingly provide false information with respect to the information required under this section.3.Enforcement(a)Unfair and deceptive acts or practicesA violation of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(b)Powers of Federal Trade Commission(1)In generalThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(2)Privileges and immunitiesAny person that violates this Act shall be subject to the penalties (including the provisions of subsections (l) and (m) of section 5 of such Act which provide for a maximum civil penalty per violation of $42,350 (as of February 14, 2019)), and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).